Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's arguments filed on 06/07/2021 have been fully considered but they are not persuasive. It is argued with respect to the rejection of the claims under 112, that the amendments mitigated the various issues. It is submitted that in claims 3, 4, 13 and 14 “wherein the fluid network containing blood (or saliva)” remains grammatically inaccurate.
It is argued that Tang at paragraphs [0070, 0078, 0088 and 0089] recites a mixing flow chamber connoting movement of a liquid or fluid in the chamber through mixing. It is submitted that Tang in [0078] clarifies that “mixing flow chamber is intended to mean an enclosed or compartmented space that allows the flow of liquids or particulate bodies or other substances that move like fluids…within the chamber”. Tang further defines such particles as being “target analytes” of “biological particles, examples including polypeptides, with specific examples of such polypeptides including “ligands” [0066-0068]. Paragraph [0078] recites such movement of fluids or of particles as being continuous or non-continuous or at regular intervals or occurring sporadically, and optionally actuated by an electrical field, such electric field optionally encompassing an electromagnetic field [0120, 0136].
In summary, Tang is thus disclosing that, at least during intervals, ligand target analyte particles are moved such as by electromagnetic or other electrical fields within a fluid network comprising at least one mixing flow chamber, without movement of the fluid therewithin.

In each of claims 3, 4, 13 and 14 “wherein the fluid network…containing blood (or saliva)” denoting structure is grammatically inaccurate; the phrases should read “wherein the fluid network contains blood (or saliva).
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 12-14, 16, and 18-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tang PGPUBS Document US 2006/0068412
With respect to independent claim 12, Tang discloses providing of: an analytical device [0022, 0064] comprising: at least one electromagnet comprised in a waveguide [0067, 0068, 0075-0079]; functionally coupled to a separate microfluidic (i.e. “fluidic device”) [0022, 0078, 0089]; generation or generating  of an electromagnetic or magnetic field with the at least one electromagnet for binding a target molecule with a magnetic microbead (i.e. “magnetic particle”), optionally combined with or having a ligand coated thereon [0065-0069, 0075-0079, 0128-0131] ; the device being operable to move the target molecule, intermittently or selectively, while movement of fluid containing the target molecule in a fluid network, including a mixing flow chamber [0070, 
Tang in [0078] clarifies that such “mixing flow chamber” of the fluid network is intended to mean an enclosed or compartmented space that allows the flow of liquids or particulate bodies or other substances that move like fluids…within the chamber”. Tang further defines such particles as being “target analytes” of “biological particles, examples including polypeptides, with specific examples of such polypeptides including “ligands” [0066-0068]. Paragraph [0078] recites such movement of fluids or of particles as being continuous or non-continuous or at regular intervals or occurring sporadically, and optionally actuated by an electrical field, such electric field optionally encompassing an electromagnetic field [0120, 0136]. In summary, Tang is thus disclosing that, at least during intervals, ligand target analyte particles are moved such as by electromagnetic or other electrical fields within a fluid network comprising at least one mixing flow chamber, without movement of the fluid therewithin.
Tang further discloses: the fluid network containing or comprising blood or saliva for claims 13 and 14 [0070], the target material comprising a protein for claim 16 [0068], the magnetic or electromagnetic field being periodically, thus selectively, generated, such as through control circuits having software programs, for claim 18 [0078, 0136], the ligand molecule comprising an antibody .

 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 6-11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang PGPUBS Document US 2006/0068412 in view of Srinivasan et al PGPUBS Document US 2007/0275415. 
With respect to independent claim 2, Tang discloses providing of: an analytical device [0022, 0064] comprising: at least one electromagnet comprised in a waveguide [0067, 0068, 0075-0079]; functionally coupled to a separate microfluidic (i.e. “fluidic 
Tang in [0078] clarifies that such “mixing flow chamber” of the fluid network is intended to mean an enclosed or compartmented space that allows the flow of liquids or particulate bodies or other substances that move like fluids…within the chamber”. Tang further defines such particles as being “target analytes” of “biological particles, examples including polypeptides, with specific examples of such polypeptides including “ligands” [0066-0068]. Paragraph [0078] recites such movement of fluids or of particles as being continuous or non-continuous or at regular intervals or occurring sporadically, and optionally actuated by an electrical field, such electric field optionally encompassing an electromagnetic field [0120, 0136]. In summary, Tang is thus disclosing that, at least during intervals, ligand target analyte particles are moved such as by electromagnetic or other electrical fields within a fluid network comprising at least one mixing flow chamber, without movement of the fluid therewithin.

Independent claim 2 and claims dependent therefrom differ by requiring the control circuitry comprising an integrated circuit. However, Srinivasan et al teach an analytical device, comprising magnetic particles which are magnetically responsive to controlled, applied magnetic forces so as to selectively move and collect target molecules for detection [0005-0013] in which the control circuitry comprises an integrated circuit [0467-0470]. It would have been obvious to one of ordinary skill in the art of producing and utilizing analytical devices utilizing microfluidic systems, to have incorporated or provided the control circuitry as an integrated circuit, as taught by Tang, to further reduce the size and complexity of the device to facilitate portability or the system being provided as a handheld system.
Independent claim 2 and claims dependent therefrom also differ by requiring the detector system comprising a camera. Srinivasan further teaches the detection system for the analytical device comprising a camera [0170], which may be utilized together with a photodiode. It would have been further expedient to have incorporated such camera with the detection device of Tang, to enable translation of system output into results which can readily be displayed so as to be viewable by a user.
Tang further discloses: the fluid network containing or comprising blood or saliva for claims 3 and 4 [0070], the target material comprising a protein for claim 6 [0068], the magnetic or electromagnetic field being periodically, thus selectively, generated, such as through control circuits having software programs, for claim 8 [0078, 0136], the ligand molecule comprising an antibody for claim 9 [0068], the at least one electromagnet and other device and system 
Claims 7 or 17 differs or further differs from Tang, respectively, by requiring that the magnetic particles being nanoparticles. Srinivasan et al teach an analytical device, comprising magnetic particles which are magnetically responsive to controlled, applied magnetic forces or microactuators [0005-0013, 0020, 0022, 0067], in which the magnetic particles are either microbeads or microparticles, as in Tang, or may be nanobeads or nanoparticles [0020]. It would have been obvious to one of ordinary skill in the art of producing and utilizing analytical devices utilizing microfluidic systems, to have utilized magnetic nanoparticles, as taught by Tang, to enable assay, separation and quantification of a wider variety of types of analytes.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang PGPUBS Document US 2006/0068412 in view of Srinivasan et al PGPUBS Document US 2007/0275415, as applied to claims 2-4, 6-10 and 17 above, and further Coombs et al PGPUBS Document US 2004/0248093. Tang is silent as the relative concentration of target molecules. Coombs teaches an analytical device, comprising magnetic particles which are magnetically responsive to controlled, applied magnetic forces so as to selectively move and collect target molecules for detection [0005], in which the target molecules are present in picomolar concentration [0340]. It would have been obvious to one of ordinary skill in the art of producing and utilizing analytical devices utilizing microfluidic systems, to have analyzed target molecules present in 
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang PGPUBS Document US 2006/0068412 in view of Coombs et al PGPUBS Document US 2004/0248093. Tang is silent as the relative concentration of target molecules. Coombs teaches an analytical device, comprising magnetic particles which are magnetically responsive to controlled, applied magnetic forces so as to selectively move and collect target molecules for detection [0005], in which the target molecules are present in picomolar concentration [0340]. It would have been obvious to one of ordinary skill in the art of producing and utilizing analytical devices utilizing microfluidic systems, to have analyzed target molecules present in picomolar concentration, as taught by Coombs, to enable assay, separation and quantification of a wider variety of types of analytes which are present in a variety of concentrations and sample environments, and such degree of concentration would enhance fluorescent quantification and detection of target molecules.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The newly cited prior art concerns structures to move and analyze ligands or other particulates in assay devices using electromagnetics.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
07/06/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778